    Case 18-35672 Document 1509 Filed in TXSB on 02/26/19 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                      SOUTHERN DISTRICT OF TEXA|S
                                                                                                         ENTERED
                                                                                                         02/26/2019
                   Motion and Order for Admission Pro Ilac Zice

  Division                Houston               Main Case Number                   18-35672 (DRJ)
                  Debtor                        In Re: WESTMORELAND COAL COMPANY, et
                                                                    al.


             Lawyer's Name                 George L. Arnold
                 Firm                      Arnold Law Offices, PLLC
                                           20 Yellow Creek Rd,,
                 Stleet                    Evanston WY 82930
          City & Zip Code                  307-789-7887 main, garnold@arnoldlawoffices.com
         Telephone & Email                 Wyoming Bar no. 5-1579
      Licensed: State & Number             Admitted on 9-13-1977 to Wyo Federal District Court
        Federal Bar & Number               (No federal bar no. Fed. Dist Ct. uses Wyo Bar no. 5-1579)



 Name of party applicant seeks to                                Nix Construction,
 appear for:



 Has applicant been sanctioned by any bar association or         court?   yes               No

 on a sepalate sheet for each sanetion, please supply the full particulars.



                                 Signed:   4.*,           /.
 The state trar reports that the applicant'sKtatus is:


                                 Clerk's signature:


               Order
             (Docket No. 1468)                     This lawyer is admitted, pro hac vice.
                                               The lawyer shall review the Local Rules and the Court's
                                               published procedures.
Dated:

  Signed: February 26, 2019                                United States Banl<ruptcy Judge


                                                       ____________________________________
                                                       DAVID R. JONES
                                                       UNITED STATES BANKRUPTCY JUDGE
